WANAMAKER, J.:
1. Section 4373, General Code, authorizes the mayor of a municipality “In case of riot or other like emergency * * * [to] appoint additional patrolmen and officers for temporary service,” and further provides that “Such additional officers or patrolmen shall be employed only for time during which the emergency exists.”
2. The word “employed,” as used in that statute, clearly implies the reciprocal duty and obligations on the part of the city to compensate such emergency patrolmen.
3. The Burns Law, so-called (Section 3806, General Code), applies to all contracts, agreements or other obligations of the municipality, in the usual and ordinary course of the municipality’s official business, but does not apply to the payment of the salaries or compensation of the public officers, whether such officers are elected or appointed, and does not apply to emergencies such as are contemplated by Section 4373, General Code.
4. Where a mayor of a municipality, acting pursuant to Sections 4250 and 4373, General Code, appoints emergency patrolmen, and represents to a bank that the municipality is without funds to either employ or pay such emergency patrolmen, and procures the bank to pay the emergency patrolmen upon the pay roll or certificate of the city auditor of such municipality, and the sum so paid is the fair and reasonable value of such services as therefore fixed by the municipality, the bank will be subrogated to the rights of such emergency patrolmen and be entitled to recover the money from the municipality.
Judgment affirmed.
Marshall, C. J. Hough, Robinson, Jones, Matthias and Clark, JJ., concur.